Van Wyok, Oh. J.
If any fact, however slight, can he gathered from the papers and affidavits upon which the attachment was granted- that tended to show the existence of the statutory conditions, the judge would have acquired jurisdiction and the order appealed from should be affirmed. The averments of the affiants are: That.when they called many times at defendant’s place of business, his foreman, salesmen and workmen informed them that defendant’s residence was not known to them; again that he resided in a certain street between certain avenues, but the number was not known; that after affiants had inquired at every house on that street within the limits given, and ascertained that he did not reside there, they were informed by these employees that he resided in another street, and again that he lived at a hotel in a still different street, but they ascertained that he did not so reside, and that they then inquired at the house given by city directory, and that the servant answering the bell informed them that he had not resided there for the past six months; that they then returned to defendant’s place of business and were then informed that defendant still resided in that house, and- finally that these constant and diligent efforts by affiants to find and serve defendant with a summons continued for about three months before the attachment was applied for or granted. The conclusion is forced that these employees' of defendant made these false statements and gave the misleading information with the willful intention of preventing the affiants from ascertaining his presence, and it is the logical inference that they so mislead them at his request. Whether at his request or not, still the fact remains that if a merchant so.' conceals himself for three months that his foreman, salesmen and employees in his business are unable or unwilling to give any explanation of his continued absence, from his place, of business for so long a time, or as to his residence or whereabouts to a creditor seeking to find him for the purpose of serving him with á summons, a good cause of attachment has been made out. The appellant contends that these averments are upon, information and that the affidavits of these einployees should. have . been presented or good reason for failure to do so shown. These averments are ■ not upon information, but of affiant’s knowledge as to these false and misleading statements by these employees, and as to affiants’ continued and ineffectual efforts to find and serve him. What other evidence of his concealment should be required? Surely not proof of his . very act of crawling under his bed or hiding in the coalbin of his cellar.
*272Appellant objects that the- warrant and affidavits do not state that defendant is an adult, but such statement is hot necessary, for the law presumes that he is an adult until the contrary is shown, and what is-presumed need not be otherwise proved in the first instance. Wentzler v. Ross, 59 How. 397, and Doctor v. Schnepp, 7 Civ. Proc. Rep. 151.
The warrant states that he conceals himself with intent to defraud his creditors - and to avoid service of summons-. This conjunctive statement of grounds of attachment is sufficient. Cronin v. Crooks, 143. N. Y. 352, and Stone v. Pratt, 90 Hun, 39. The order is affirmed, with costs.
Conlan and O’Dwyer, JJ., concur.
Order affirmed, with costs.